Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 1 of 6 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT                            CT 8 - 2019
                      FOR THE EASTERN DISTRICT OF TEXAS
                                                                              Clerk, U.S. District Court
                               SHERMAN DIVISION                                    Texas E stern

UNITED STATES OF AMERICA                    §
                                            §
v.                                          § Case No. 4:19CR

CHELSEA JOLYNN TUCKER

                                      INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

                               Counts One thro gh Three

                                                Violation: 26 U.S.C. § 7201
                                                (Tax Evasion)

At all times material to this Indictment:

         Introduction and Back round

         1. Systems Source, Inc. ( SSI ) was a staffing company that provides contract

labor and permanent placement for life insurance companies, and was located in Addison,

Texas.


         2. From approximately 2001 to approximately 2017, Defendant, Chelsea

Jolynn Tucker (“Tucker”), lived in McKinney, Texas in the Eastern District of Texas.

Tucker opened a personal bank account with number ending in 3392 (“Personal Account”)

at a branch location of JP Morgan Chase Bank, N.A., located in McKinney, Texas, within

the Eastern District of Texas. Tucker was the only person with access and control over her

Personal Account.




Indictment
Page 1 of 5
Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 2 of 6 PageID #: 2




        3. Tucker was employed by SSI in multiple roles between 1997 and 2016,

including as an office manager. In this capacity, Tucker was responsible for, among other

things, administering payroll, preparing Forms W-2, making employment tax deposits,

paying business expenses, and monitoring SSI s tax obligations using QuickBooks and

TaxGuard.


        4. Tucker, as a resident of the United States, was required by federal law to

report her personal income to the Internal Revenue Service ( IRS ) using a Form 1040.

On these forms, individuals are required to report their total income and deductions in order

to determine the total tax owed to the IRS, as ell as any refunds for which the individual

may be eligible.

        5. SSI, li e many businesses, was required under federal law to deposit and

report employment taxes to the IRS. Such taxes include, among other items, federal

income tax withheld from employees, employee contributions to social security and

Medicare, and employe contributions to social security and Medicare.

        6. An individual with the initials M.G. as employed by SSI until

approximately 2013 and maintained a close personal relationship with Tucker both during

and after his employment with SSL

        Nature of Tucker s Fraudulent Activity

        7. On or around February 2016, SSI discovered an accounting irregularity

showing that a former SSI employee, M.G., was paid for approximately three years after

M.G. had left the company. Records showed that Tucker, who was responsible for




Indictment
Page 2 of 5
Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 3 of 6 PageID #: 3



administering payroll, improperly issued company checks to M.G. between 2013 and 2015

totaling approximately $130,749.43.

         8. In addition to the improper ayments to M.G., Tucker misappropriated SSI

funds in multiple other ways, including by: (1) paying herself as both an employee and a

vendor; (2) issuing herself unauthorized bonuses; (3) issuing herself fraudulent expense

reimbursements; (4) using a corporate credit card for personal purchases; and (5) using SSI

funds to pay her personal credit cards. Tucker deposited misappropriated funds in her

Personal Bank account located in the Eastern District of Texas.

        9. Between 2013 and 2015, Tucker embezzled approximately $454,705.81

from SSL Tucker owed approximately $123,124.00 in federal income tax on the amount

she embezzled from SSL For tax years 2013 through 2015, Tucker did not report any of

the $454,705.81 as income on her Forms 1040, nor did she ay any of the $123,124.00 of

taxes owed on this income.


         10. Tucker was able to continuously access company funds for her personal use

because Tucker caused SSI to improperly retain employment taxes that should have been

paid to the IRS. For six consecutive tax quarterly pe iods, beginning with tax period ending

on September 30, 2014 and continuing through tax period ending on December 31, 2015,

Tucker failed to pay SSPs employment taxes. During these six quarters, Tucker had a duty

to both truthfully account for and pay these employment taxes. Instead of paying the full

amount of employment tax SSI owed to the IRS, Tucker made inadequate payments on the

amount owed. The em loyment taxes owed by SSI included federal income tax withheld

from employees, employee contributions to social security and Medicare, and employer

Indictment
Page 3 of 5
Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 4 of 6 PageID #: 4



contributions to social security and Medicare. The unpaid amount for these tax periods

totaled approximately $631,062.25.

        Execution of Ta Fraud and Attempts to Conceal Fraudulent Activity

         11. Fromonorabout January 2013 through October 2016, in the Eastern District

of Texas and elsewhere, Defendant, Tucker, a resident of McKinney, Texas, illfully

attempted to evade and defeat income tax due and owing by her to the United States of

America, for the tax years 2013 through 2015, by committing the following affirmative

acts, among others:

               a. Tucker prepared and caused to be prepared false and fraudulent Forms
                     W-2, which were submitted to the Internal Revenue Service.

               b. Tucker prepared and caused to be prepared, and signed and caused to
                     be signed, false and fraudulent Forms 1040, which were submitted to
                      the Internal Revenue Service.

               c. Tucker fraudulently directed vendor checks and bonuses into her
                     Personal Account at J.P. Morgan Chase Bank (account number ending
                     in 3392). Only Tucker had access and control over this bank account.

               d. Tucker hid the fraudulent payments to M.G. by concealing the
                      QuickBooks entries under a different payee while still ensuring that
                      the paper checks were made out to M.G.

               e. When Tucker was confronted about the importance of paying
                    employment taxes, and after SSI began using TaxGuard as a
                    monitoring service, Tucker created an email filter sending all emails
                    from TaxGuard to her supervisor s trash folde .

               f. Tucker purposefully screened and redirected phone calls from
                     American Receivables, a company engaged by SSI to factor account
                      receivables.


               g. Tucker did not open select mail, including IRS collection notices.




Indictment
Page 4 of 5
Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 5 of 6 PageID #: 5



The unpaid tax amounts for each Count are shown in the following table.

                                 Tucker s Unreported Taxes


   Count           Tax Year          Unreported Income           Tax Due (approximate)

      1               2013               $149,282.37                    $43,929.00

      2               2014               $136,304.27                    $39,219.00

      3               2015               $169,119.17                    $39,976.00

   Total                                 $454,705.81                   $123,124.00



          All in violation of Title 26, United States Code, Section 7201.



                                                    A TRUE BILL




                                                    GRAND JURY FOREPERSON
JOSEPH D. BROWN
UNITED STATES ATTORNEY



                                                       i o - g -
ANAND VAR ARAJAN                                    Date
Assistant United States Attorney

G.R. JACKSON
Assistant United States Attorney




Indictment
Page 5 of 5
 Case 4:19-cr-00258-SDJ-KPJ Document 1 Filed 10/08/19 Page 6 of 6 PageID #: 6




                         THE UNITED STATES DISTRICT COURT
                         FO THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA

  v.                                                      Case No. 4:19CR
                                                          Judge
  CHELSEA JOLYNN TUCKER


                                  NOTICE OF PENALTY

                                Counts One through Three

 Violation: 26U.S.C. § 7201

 Penalty: Imprisonment for a term of not more than five years, a fine not to exceed
                $100,000, or both, together with the costs of prosecution; and a term of
                supervised release of not ore than three years.

 Special
Assessment: $100.00




Notice of Penalty
Page 1
